Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 
Claim Status
Claims 1, 10 and 17 have been amended; support is found in [0014, 0073, 0074] of published application for claims 1, 10 and 17.
Claims 2-5, 7, 9, 11, 12 and 16 have been cancelled.
Claims 1, 6, 8, 10, 13-15, 17-20 are currently pending.
Claims 1, 6, 8, 10, 13-15 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 6 and 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For claim 6, an additional polymer of poly(methyl methacrylate) (PMMA) has been listed which is not listed claim 1.  Claim 1 has been limited to perfluoro(2-(2-sulfonylethyoxy)propyl vinyl ether)-tetrafluoroethylene copolymer, polyimide (PI), and combinations thereof therefore the PMMA does not further limit claim 1.
For claim 8, the limitation of “a thickness of greater than or equal to about 1nm to less than or equal to about 5 micrometers” is broader than the range listed in claim 1 of “a thickness greater than or equal to about 5 nm to less than or equal to about 500 nm.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 10, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes Koh (US 2020/0235386) which discloses the lithium electrode, a protective dule layered film, with different ion conductivity but does not disclose the inorganic layer or the first and second sublayer materials as is instantly claimed.


Affinito et al. (US 2017/0141402 A1) discloses an electroactive material layer comprising lithium metal (46-electroactive layer [0034]); and a protective dual-layered (30- protective structure) coating that is ionically conductive, the coating comprising: 
a polymeric layer (30) [0036] disposed on at least one region of a surface of the electroactive material layer (figure 1), the polymeric layer having an overall elastic modulus of greater than or equal to about 0.01 GPa to less than or equal to about 410 GPa (protective structure can have a Young’s Modulus of less than 10 GPa-[0101]) and a thickness of greater than or equal to about 2 nm to less than or equal to about 500 nm ([0102]- the thickness of the polymer layers can be between 50-100nm), and a sublayer comprising PAA.  But does not disclose the ionic conductivity, the PAA is adaject to the active material layer, the second sublayer comprising one or more organic materials selected from the group consisting of: perfluoro(2-(2-sulfonylethyoxy)propyl vinyl ether)-tetrafluoroethylene copolymer, polyimide (PI), and combinations thereof; or
an inorganic layer disposed on the polymeric layer, the inorganic layer having an elastic modulus of greater than or equal to about 10 GPa to less than or equal to about 1000 GPa and a thickness greater than or equal to about 5 nm to less than or equal to about 500 nm.

Response to Arguments
In light of applicant amendment; the prior art rejection have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727